Digitally signed by
                        Illinois Official Reports                         Reporter of Decisions
                                                                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                               Appellate Court                            Date: 2016.10.04
                                                                          11:37:55 -05'00'




                  People v. Arbuckle, 2016 IL App (3d) 121014-B



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            AARON M. ARBUCKLE, Defendant-Appellant.



District & No.     Third District
                   Docket No. 3-12-1014



Filed              August 16, 2016



Decision Under     Appeal from the Circuit Court of Bureau County, No. 11-CF-37; the
Review             Hon. Cornelius J. Hollerich, Judge, presiding.



Judgment           Affirmed.



Counsel on         Michael J. Pelletier and Joel C. Wessol, both of State Appellate
Appeal             Defender’s Office, of Springfield, for appellant.

                   Geno J. Caffarini, State’s Attorney, of Princeton (Dawn D. Duffy, of
                   State’s Attorneys Appellate Prosecutor’s Office, of counsel), for the
                   People.



Panel              JUSTICE SCHMIDT delivered the judgment of the court, with
                   opinion.
                   Justices Lytton and Wright concurred in the judgment and opinion.
                                              OPINION

¶1        Defendant, Aaron M. Arbuckle, appeals his sentences for aggravated domestic battery and
     aggravated battery. He argues that the matter should be remanded for resentencing because the
     trial court committed plain error when it sentenced him while under the misapprehension that
     defendant was eligible for an extended-term sentence on the aggravated battery conviction.
     Defendant further contends that counsel was ineffective for failing to raise that issue before the
     trial court. Finally, defendant argues that he was subjected to an improper double enhancement
     in that the trial court considered the harm done to the victim despite the fact that “great bodily
     harm” was an element of the charged offense. We affirmed in a prior opinion. Subsequently,
     the supreme court issued a supervisory order directing us to vacate our judgment and
     reconsider in light of People v. Clark, 2016 IL 118845, to determine if a different result is
     warranted. And so we do. After reconsidering, we find that a different result is not warranted.
     We affirm.

¶2                                              FACTS
¶3       On June 9, 2011, the State charged defendant with aggravated domestic battery (count I)
     (720 ILCS 5/12-3.3(a) (West 2010)) and aggravated battery (count II) (720 ILCS 5/12-4(b)(1)
     (West 2010)). With respect to count I, the State alleged in the aggravated domestic battery
     information that defendant struck his girlfriend, Kayla Zimmerlein, with a golf club, resulting
     in great bodily harm. In count II, the State alleged that defendant stabbed Nicole Reuter with a
     broken golf club.
¶4       Defendant entered an open guilty plea on September 22, 2011. While admonishing
     defendant, the court informed him that the maximum prison term for aggravated domestic
     battery, a Class 2 felony, would be 14 years’ imprisonment. Defendant was eligible for an
     extended-term sentence due to a prior Class 2 conviction. He was also not eligible for
     probation. The court also informed defendant that he was extended-term eligible on the
     aggravated battery charge, a Class 3 felony: “The maximum prison sentence normally would
     be five years for a Class 3 felony. But because of the prior Class 2 conviction in 2005 in Lee
     County, you would be eligible for extended term ***. The maximum prison sentence could be
     ten years rather than five.”
¶5       The factual basis established that defendant lived with his girlfriend, Zimmerlein, in an
     apartment. Reuter lived in an adjacent apartment. Defendant, Zimmerlein, and at least one
     other male attended a get-together in the common patio area of the apartments. After an
     altercation between defendant and another male, Zimmerlein took defendant back to their
     apartment. Defendant subsequently struck Zimmerlein with a golf club, breaking her arm.
     Zimmerlein called for help, at which point Reuter entered the apartment. Defendant then struck
     Reuter with the club, leaving a puncture mark on her torso. The court accepted the guilty plea,
     and the matter proceeded to sentencing.
¶6       Defendant’s brother, grandmother, and friend testified on his behalf. Each testified that
     defendant had a problem with alcohol. Defendant also made a statement. He explained that he
     had been drinking on the night in question. He began hallucinating and thought he was being
     attacked. “I thought I was actually protecting when what I was doing was the exact opposite.”



                                                 -2-
¶7         The court also considered the presentence investigation report (PSI). The PSI indicated that
       defendant had been convicted of burglary—a Class 2 felony—in 2005. It also showed multiple
       convictions for domestic battery (in 2006 and 2009) as well as a conviction for driving under
       the influence. The PSI also indicated that defendant had previously been diagnosed with
       bipolar disorder and alcohol dependence. Attached to the PSI were letters from defendant and
       other family members. Each letter addressed defendant’s problems with alcohol.
¶8         The State submitted the victim impact statements of Zimmerlein and Reuter, as well as
       Zimmerlein’s medical records. In Zimmerlein’s letter, received more than four months after
       the battery, she described the injury as follows:
                    “The ulna bone in my left arm was pretty *** shattered except for a piece by my
                wrist and a piece by my elbow. The rest was just crushed fragments. The doctor had to
                scrape and clean all the tiny little pieces that were left. He the[n] had to put in a plate
                and five screws just to keep my arm together.”
       Zimmerlein also wrote that she had amassed more than $25,000 in medical expenses. She was
       unable to lift more than five pounds with her arm, which affected her ability to work.
¶9         Zimmerlein wrote that the injury was worse than her doctor originally expected. Following
       the initial surgery, the doctor informed her there was no sign of bone growth. Zimmerlein was
       put on a bone stimulation system, which did not work. She was to undergo further surgery to
       correct the problem. Zimmerlein claimed that if that surgery was unsuccessful, her arm “could
       be like this for the rest of [her] life.” She still suffered from daily pain in her arm.
¶ 10       Medical reports classified Zimmerlein’s injury as a “Grade I open left ulna shaft fracture
       with comminution involving greater than 5 pieces.” The reports also detailed the “nonunion”
       of the fracture, as well as the lack of progress with a bone stimulator. The last medical report in
       the PSI, dated October 14, 2011, indicated that Zimmerlein would need surgery to remove a
       bone graft. The doctor noted that he did not discern “any progression at all in the fracture gap.”
¶ 11       At argument, the State posited that defendant was extended-term eligible on both counts.
       The State asked for sentences of seven and five years’ imprisonment on count I and count II,
       respectively. Defendant asked for a recommendation of impact incarceration.
¶ 12       After a recess, the court stated that it had considered the victim impact statements, letters
       written on behalf of defendant, and the PSI, including all attached reports. The court also
       “reviewed the factors in mitigation and aggravation.” The court opined that the only applicable
       factor in mitigation was that defendant’s conduct was clearly the result of his intoxication. The
       court considered this a “substantial ground[ ] tending to excuse or justify the defendant’s
       criminal conduct” but failing to establish a defense.
¶ 13       In aggravation, the court noted the seriousness of the injuries inflicted. The court also
       emphasized defendant’s extensive list of prior convictions and the need to deter others from
       committing the same crime. The court concluded: “But clearly the factors in aggravation
       outweigh the factors in mitigation, for whatever that’s worth. But I have reviewed all of those
       factors, even if I haven’t specifically mentioned them here in court.”
¶ 14       The court stated that it was “struck by both injuries” in the present case. The court pointed
       out that one of the injuries “could be an injury about which nothing can be done.” The court
       expressly acknowledged that the defense had requested impact incarceration. The court then
       stated: “I reviewed the statute regarding that. It would appear that the defendant technically is
       eligible for that. I can’t in good conscience order that knowing how quickly the defendant is


                                                    -3-
       likely to be released.” The “extent of the injuries here” also affected the court’s decision not to
       recommend impact incarceration.
¶ 15       The court next discussed the State’s recommended sentence: “The state’s attorney has
       pointed out that regarding Count 1, regarding both counts, that the defendant is eligible for
       extended term.” The court offered no further comments relating to defendant’s purported
       extended-term eligibility.
¶ 16       Ultimately, the court sentenced defendant to a term of 5½ years’ imprisonment on the
       count of aggravated domestic battery and a term of 4 years’ imprisonment on the count of
       aggravated battery. Addressing the issue of consecutive sentences, the court stated: “[T]he
       State has made an argument that they should be consecutive. I reviewed 5-8-4(c) of the
       Correctional Code, and my reading of the Code does not require consecutive sentences.” The
       court nevertheless ordered the sentences to run consecutively as a matter of discretion. Stated
       the court: “It appears to me that there were two separate offenses committed here. In a sense
       this may have been one course of conduct, but it is the opinion of the court that consecutive
       sentences are required to protect the public.”
¶ 17       Defendant subsequently filed a motion to reconsider sentence. In the motion, defendant
       argued that he had been subjected to an improper double enhancement when the sentencing
       court considered the physical injury caused as an aggravating factor. He also argued that the
       court failed to consider, as a mitigating factor, that defendant did not “contemplate that his
       criminal conduct would cause or threaten serious physical harm to another.” The court denied
       the motion.

¶ 18                                             ANALYSIS
¶ 19                                   I. Extended-Term Eligibility
¶ 20       The offense of aggravated battery, as described in section 12-3.05(b)(1), is a Class 3
       felony. 720 ILCS 5/12-3.05(b)(1), (h) (West 2010). The nonextended permissible sentencing
       range for a Class 3 felony is not less than two and not more than five years’ imprisonment. 730
       ILCS 5/5-4.5-40(a) (West 2010). Extended-term eligibility on a Class 3 felony raises the top
       end of the range to 10 years’ imprisonment. Id. Here, defendant’s sentence was a term of four
       years’ imprisonment, a sentence within the nonextended range.
¶ 21       Defendant’s initial argument on appeal is that the trial court erred in finding him eligible
       for an extended sentence on the count of aggravated battery. He contends that a trial court may
       only impose an extended-term sentence for the most serious offense committed during a single
       course of conduct. Arguing that the two offenses for which he was convicted were committed
       as part of a single course of conduct, defendant maintains that he was eligible for an
       extended-term sentence only on his conviction for aggravated domestic battery, a Class 2
       felony.

¶ 22                                          A. Plain Error
¶ 23       Preservation of a claim of sentencing error requires both a contemporaneous objection and
       a written postsentencing motion. People v. Hillier, 237 Ill. 2d 539, 544 (2010). Defendant did
       neither. Unless defendant establishes plain error, he forfeits the claim. Id. at 545.
¶ 24       The first step in any plain-error analysis is determining whether any “clear or obvious
       error” has occurred. People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). Here, defendant

                                                    -4-
       contends that the trial court’s belief that he was eligible for an extended-term sentence for
       aggravated battery was such an error.
¶ 25       Section 5-8-2(a) of the Unified Code of Corrections governs the imposition of an
       extended-term sentence and provides:
                “A judge shall not sentence an offender to a term of imprisonment in excess of the
                maximum sentence authorized by Article 4.5 of Chapter V for an offense or offenses
                within the class of the most serious offense of which the offender was convicted unless
                the factors in aggravation set forth in Section 5-5-3.2 or clause (a)(1)(b) of Section
                5-8-1 were found to be present.” 730 ILCS 5/5-8-2(a) (West 2010).
       Our supreme court interprets this section to mean that “a defendant who is convicted of
       multiple offenses may be sentenced to an extended-term sentence only on those offenses that
       are within the most serious class.” People v. Bell, 196 Ill. 2d 343, 350 (2001). Only when
       charges of differing class offenses arise from “unrelated courses of conduct” may a court
       sentence a defendant to extended-term sentences on offenses in different classes. (Emphasis
       and internal quotation marks omitted.) Id.
¶ 26       The Bell court adopted the “single course of conduct” standard for determining whether a
       defendant is eligible for an extended-term sentence on a lesser charge.1 Id. at 352. Under this
       standard, multiple offenses arise from unrelated courses of conduct—triggering extended-term
       eligibility—when there is a “ ‘substantial change in the nature of [defendant’s] criminal
       objective.’ ” Id. at 351 (quoting 730 ILCS 5/5-8-4(a) (West 1998)).
¶ 27       Because the issue of defendant’s extended-term eligibility was never raised at the trial
       level, the record is not well developed as to whether defendant’s actions constituted a single
       course of conduct in that context. Though the trial court alluded to the issue in the context of
       consecutive sentencing, its comments—“[i]t appears to me that there were two separate
       offenses committed here. In a sense this may have been one course of conduct”—provide little
       guidance. The factual basis offered by the State at the plea hearing only established that
       defendant attacked Reuter sometime after Zimmerlein’s call for help. As the State does not
       contest defendant’s assertion that he was not extended-term eligible, we will assume, for the
       sake of argument, that defendant was not extended-term eligible.
¶ 28       We next turn to the question of whether the trial court erroneously believed defendant to be
       eligible for extended-term sentencing on his aggravated battery conviction. Initially, we note
       that it is often repeated that “[a] trial court’s misapprehension of a minimum sentence
       necessitates a new sentencing hearing when it appears that the trial court’s misunderstanding
       arguably influenced the sentencing decision.” People v. Hurley, 277 Ill. App. 3d 684, 687
       (1996) (citing People v. Eddington, 77 Ill. 2d 41, 48 (1979)). In discussing whether a trial
       court’s misapprehension of a sentencing range warrants a new sentencing hearing, cases such
       as Hurley and Eddington amalgamate the issue of error and prejudice. See, e.g., People v.
       Nuno, 206 Ill. App. 3d 160, 165 (1990) (noting that only prejudicial error is reversible). In
       other words, those cases consider whether the trial court had such a misapprehension, as well
       as whether that misapprehension influenced the sentence—i.e., whether the defendant was
       prejudiced. Applying the plain-error rubric, we initially need only consider whether the trial

          1
            The standard is the same applied under section 5-8-4 of the Unified Code of Corrections to
       determine the aggregate maximum and minimum sentences when consecutive sentences are imposed.
       See 730 ILCS 5/5-8-4(f)(2) (West 2010).

                                                  -5-
       court clearly or obviously erred by mistakenly believing defendant was extended-term eligible.
       See Piatkowski, 225 Ill. 2d at 565. Defendant bears the burden of establishing prejudice. See
       People v. Herron, 215 Ill. 2d 167, 187 (2005).
¶ 29        After a thorough review of the record, we cannot find that the trial court was under the
       mistaken impression that defendant was extended-term eligible at the time that it sentenced
       defendant. While the trial court told defendant he was extended-term eligible prior to his guilty
       plea, defendant does not challenge his plea. Thirty-six days later, at sentencing, the court’s
       only reference to an extended-term sentence was to note the State’s belief that defendant was
       eligible.
¶ 30        We presume the trial court knows the law and applies it correctly. E.g., People v. Howery,
       178 Ill. 2d 1, 32 (1997). This presumption is bolstered here, as the trial court made explicit that
       it had independently reviewed relevant sentencing statutes. With respect to defendant’s request
       for impact incarceration, the trial court stated: “I reviewed the statute regarding that. It would
       appear that the defendant technically is eligible for that.” With respect to defendant’s
       eligibility for consecutive terms, the court stated: “I reviewed 5-8-4(c) of the Correctional
       Code, and my reading of the Code does not require consecutive sentences.” However, with
       respect to the State’s assertion of extended-term eligibility, the trial court never stated that it
       agreed with the State.
¶ 31        The sentences the trial court ultimately imposed on defendant further support our
       conclusion. The court sentenced defendant to a term of four years’ imprisonment for
       aggravated battery. This sentence fell in the upper middle of the 2-to-5-year standard range for
       a Class 3 felony. Had the trial court been under the impression that defendant was
       extended-term eligible, such that the effective sentencing range was between 2 and 10 years’
       imprisonment, the 4-year sentence would have been in the lower end of that range. The trial
       court made it clear how serious it took defendant’s actions, emphasizing the extent and nature
       of the injuries, finding that the aggravating factors “clearly” outweighed those in mitigation
       and finding consecutive terms necessary to protect the public from defendant. Given the trial
       court’s expressed opinions regarding defendant’s offenses, it strains credulity to posit that the
       court then sentenced defendant to a lower-range sentence. It is far more plausible that the trial
       court, under the impression that the sentencing range was the nonextended, two-to-five years’
       imprisonment, sentenced defendant to a moderately high term.
¶ 32        In sum, the trial court’s comments, as well as the ultimate sentence imposed, tend to
       indicate that the court, at the time of sentencing, did not believe defendant to be extended-term
       eligible. Accordingly, we find that the trial court did not commit a clear or obvious error.
¶ 33        Our finding that no clear or obvious error was committed in the present case obviates the
       need to proceed to further steps of plain-error analysis. E.g., People v. Jones, 2014 IL App (3d)
121016, ¶ 36. We recognize that in our prior opinion in this case, we went on to find that even
       if error had been committed, that error was not structural in nature. Our supreme court
       subsequently directed us to vacate our judgment and reconsider in light of People v. Clark,
       2016 IL 118845, a case in which it expanded the concept of structural error. However, because
       we find no plain error, we need not conduct a structural-error analysis, and Clark has no
       bearing on our ruling.




                                                    -6-
¶ 34                                 B. Ineffective Assistance of Counsel
¶ 35        Defendant also argues that trial counsel provided ineffective assistance by failing to raise
       the issue of defendant’s extended-term eligibility. Whether counsel provided ineffective
       assistance turns on the well-established two-pronged test of Strickland v. Washington, 466
U.S. 668, 687 (1984). See also People v. Albanese, 104 Ill. 2d 504, 526-27 (1984) (adopting
       the Strickland test in Illinois). To establish that counsel was ineffective, a defendant must show
       that (1) counsel’s performance was objectively unreasonable and (2) the defendant suffered
       prejudice as a result. Strickland, 466 U.S. at 687. The failure to satisfy either prong of the
       Strickland test precludes a finding of ineffective assistance of counsel. People v. Colon, 225
Ill. 2d 125, 135 (2007).
¶ 36        To satisfy the prejudice prong of the Strickland test, a defendant must demonstrate that
       there is a “reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceeding would have been different.” Strickland, 466 U.S. at 694. In the present case,
       defendant would have to show that, had counsel objected to the proposition that defendant was
       extended-term eligible, a reasonable probability exists that defendant would have received a
       lesser sentence. We have already concluded above that the record does not support the notion
       that some mistaken belief by the trial court resulted in a greater sentence.
¶ 37        Defendant used a broken golf club to stab Reuter, who had come to her friend’s aid. For
       this, defendant was sentenced only to a term of four years’ imprisonment. This was despite a
       list of aggravating factors that the trial court found to greatly outnumber any mitigating factors.
       As discussed supra, the four-year sentence was not in the extended range, nor was it even the
       maximum allowable sentence within the standard sentencing range. We find no reasonable
       probability that the trial court could have been any more lenient in its sentencing.

¶ 38                                      II. Great Bodily Harm
¶ 39       Defendant next contends that the trial court erred in considering the harm done to
       Zimmerlein as an aggravating factor at sentencing. Because “great bodily harm” is a necessary
       element of aggravated domestic battery,2 defendant argues, consideration of the harm as an
       aggravating factor serves as an improper double enhancement. Whether a court relied on an
       improper factor at sentencing is a question of law that we review de novo. People v. Mauricio,
       2014 IL App (2d) 121340, ¶ 15. The weight given to any aggravating factor, however, is a
       matter of the trial court’s sound discretion and will not be disturbed absent an abuse of that
       discretion. See People v. Gooch, 2014 IL App (5th) 120161, ¶ 11.
¶ 40       In People v. Saldivar, 113 Ill. 2d 256 (1986), our supreme court addressed this issue
       directly. The court stated:
               “Certain criminal conduct may warrant a harsher penalty than other conduct, even
               though both are technically punishable under the same statute. Likewise, the
               commission of any offense, regardless of whether the offense itself deals with harm,
               can have varying degrees of harm or threatened harm. The legislature clearly and
               unequivocally intended that this varying quantum of harm may constitute an
               aggravating factor.” (Emphasis added.) Id. at 269.
          2
           Aggravated domestic battery (720 ILCS 5/12-3.3(a) (West 2010)) is committed when “[a] person
       who, in committing a domestic battery, intentionally or knowingly causes great bodily harm, or
       permanent disability or disfigurement.”

                                                    -7-
       Furthermore, the court found:
               “[T]he severity of the sentence depends upon the degree of harm caused to the victim
               and as such may be considered as an aggravating factor in determining the exact length
               of a particular sentence, even in cases where serious bodily harm is arguably implicit in
               the offense for which a defendant is convicted.” (Emphases in original.) Id.
¶ 41       The Saldivar court nevertheless found that the trial court, in sentencing the defendant for
       voluntary manslaughter, improperly considered the death of the victim as an aggravating
       factor. Id. at 272. Defendant relies on the result in Saldivar, rather than the supreme court’s
       expression of the law, in making his argument here.
¶ 42       Saldivar, however, is distinguishable from the case at bar, just as the offense of voluntary
       manslaughter is distinguishable from aggravated domestic battery. The offense of voluntary
       manslaughter is plainly one in which the only harm caused—death—does not occur in varying
       degrees. Great bodily harm, on the other hand, can certainly exist in varying degrees. There is
       great bodily harm and then there is great bodily harm.
¶ 43       Apparently recognizing that “great bodily harm” may come in varying degrees, defendant
       argues that the harm he caused in the present case is not of a sufficient degree to merit
       consideration at sentencing. Defendant cites to People v. Rader, 272 Ill. App. 3d 796, 808
       (1995), in support of the proposition that injuries must “far exceed” the statutory definition of
       great bodily harm in order to be properly considered as an aggravating factor. In Rader, the
       victim suffered from legal blindness, loss of hearing, partial paralysis, brain damage, and
       seizures.
¶ 44       We agree that the degree of great bodily harm must rise above a baseline level before a
       court may consider the harm as an aggravating factor. We do not agree, however, that the
       degree of harm suffered by the victim in Rader somehow sets that baseline. In the present case,
       defendant shattered Zimmerlein’s arm with a golf club. Zimmerlein’s own description of the
       injury, confirmed by medical reports, was graphic and compelling. The bone had failed to
       mend despite extensive treatment and therapy. Zimmerlein suffered from continued pain that
       affected her on a day-to-day basis, and the injury still required further surgery. The court’s
       finding that Zimmerlein’s injury constituted a degree of harm beyond what is required to fall
       under the aggravated domestic battery statute was neither an abuse of discretion, nor against
       the manifest weight of the evidence.

¶ 45                                      III. Mitigating Factors
¶ 46       Finally, defendant contends that the trial court erred by ignoring certain mitigating factors
       at sentencing, resulting in an excessive sentence. Specifically, defendant argues that the court
       failed to consider that defendant did not contemplate that his conduct would cause physical
       harm, nor did it consider his employment history or family ties. Defendant asks that we reduce
       his “excessive” sentence.
¶ 47       A trial court has broad discretion in sentencing a criminal defendant, and its sentencing
       decisions are given great deference. People v. Alexander, 239 Ill. 2d 205, 212 (2010). Such
       deference is necessary because the trial court is in a far better position than the reviewing court
       to weigh certain factors. “ ‘The trial judge has the opportunity to weigh such factors as the
       defendant’s credibility, demeanor, general moral character, mentality, social environment,
       habits, and age. [Citations.] Consequently, the reviewing court must not substitute its judgment


                                                    -8-
       for that of the trial court merely because it would have weighed these factors differently.’ ” Id.
       at 213 (quoting People v. Stacey, 193 Ill. 2d 203, 209 (2000)). “A sentence will be deemed an
       abuse of discretion where the sentence is ‘greatly at variance with the spirit and purpose of the
       law, or manifestly disproportionate to the nature of the offense.’ [Citation.]” Id. at 212 (quoting
       Stacey, 193 Ill. 2d at 210).
¶ 48       “There is a presumption that a trial court considered all relevant factors in determining a
       sentence, and that presumption will not be overcome without explicit evidence from the record
       that the trial court did not consider mitigating factors.” People v. Flores, 404 Ill. App. 3d 155,
       158 (2010). In the present case, defendant is unable to make such a showing. The trial court
       stated explicitly that it had reviewed all reports, statements, and the PSI. It also reviewed all
       factors in aggravation and mitigation, including those that it did not single out for extended
       discussion at the sentencing hearing. Each of the mitigating factors defendant identifies here as
       being ignored were, in fact, covered in the trial court’s review.
¶ 49       We also note that defendant argues that his problems with alcohol should be considered in
       mitigation, as his intoxication at the time of the batteries prohibited him from contemplating
       the harm that he was inflicting. Alcohol abuse, however, may properly be considered as an
       aggravating factor. People v. Scott, 225 Ill. App. 3d 938, 941 (1992) (“A defendant’s history of
       alcoholism may also be considered as evidence that his conduct is likely to recur.”).
       Furthermore, defendant’s PSI reveals that he is a serial batterer of women, having twice before
       been convicted of domestic battery. Everything considered, defendant received a more than
       fair sentence.

¶ 50                                        CONCLUSION
¶ 51      For the foregoing reasons, the judgment of the circuit court of Bureau County is affirmed.

¶ 52      Affirmed.




                                                    -9-